DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-14 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 03/03/2021 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Objections
Claim 3 is objected to because of the following informalities:  
(a) Claim 3, line 21 remove “,”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Regarding Claim 2, lines 4 and 5 the term “the second braking forces” lacks antecedent basis. The Examiner is unsure if this limitation corresponds to “a second braking force,” as recited in claim 1.
Regarding Claim 2, line 2, the Applicant asserts the term “the at least one second road wheel includes road wheels”. Examiner is unsure how a single wheel could include a plurality of wheels. For purposes of compact prosecution, the Examiner assumes a single wheel is a single road wheel.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. U.S. P.G. Publication 2006/0055234 (hereinafter, Choi), in view of Onogi U.S. P.G. Publication 2001/0004168 (hereinafter, Onogi).
Regarding Claim 1, Choi teaches a vehicle control apparatus applied to a vehicle including at least two first road wheels and at least one second road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032), the vehicle control apparatus comprising: 
-a braking apparatus which individually applies braking forces to the at least two first road wheels and the at least one second road wheel (braking system, wherein the braking apparatus individually applies different braking force (e.g., different braking force between the front and rear wheels), Choi, Paragraph 0068 and Figure 12); and 
-an electronic control unit which controls (i) first braking forces corresponding to the braking forces applied to the at least two first road wheels from the braking apparatus (ABS control system controls a first braking force (e.g., front wheel braking force), Choi, Paragraphs 0066-0068 and Figure 12) and (ii) a second braking force corresponding to the braking force applied to the at least one second road wheel from the braking apparatus (ABS control system controls a first braking force (e.g., front wheel braking force) and a second braking force (e.g., rear wheel braking force), Choi, Paragraph 0068 and Figure 12), wherein the electronic control unit is configured to: 
-set a lower limit wheel speed, based on at least one of speeds of the at least two first road wheels and the at least one second road wheel, which produces a maximum friction coefficient between (i) each of the at least two first road wheels and the at least one second road wheel and (ii) a surface of a road which the at least two first road wheels and the at least one second road wheel contact (vehicle braking system contains a lower speed wheel threshold, this lower speed threshold is based on the wheels of the vehicle having maximum friction coefficient with the surface of the road, Choi, Paragraphs 0008-0009 and 0066 and Figure 2.2); 
-execute a wheel speed change control to control the speeds of the at least two first road wheels (execute a wheel speed change control to change the speed of the at least first two road wheels (e.g., front wheels), Choi, Paragraphs 0008 and 0066) and the at least one second road wheel to values equal to or larger than the lower limit wheel speed when (i) the electronic control unit applies the braking forces to the at least two first road wheels and the at least one second road wheel (the second road wheel may have a speed value higher than the lower limit wheel speed, wherein the braking control applies a braking force to the first two wheels (i.e., front wheels) and at least one second road wheel (i.e., back wheels), Choi, Paragraph 0008-0009 and 0066), 
-execute a vehicle speed change control to execute (i) a first increase-decrease control which alternately executes a first increase control to increase the first braking forces together and a first decrease control to decrease the first braking forces together (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066) and (ii) a second increase-decrease control which increases and decreases the second braking force (execute a second wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066).
	Choi does not specifically teach the control apparatus to include (ii) at least one of the speeds of the at least two first road wheels and the at least one second road wheel becomes lower than the lower limit wheel speed.
	Onogi a vehicle system wherein control apparatus includes a set lower threshold limit for wheel speed (Onogi, Paragraph 0118). Moreover, Onogi teaches the vehicle system reacting to the wheel speed becoming lower than the lower limit wheel speed (e.g., changing braking based on the sensor data) (Onogi, Paragraphs 0118-0121).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control apparatus of Choi to include (ii) at least one of the speeds of the at least two first road wheels and the at least one second road wheel becomes lower than the lower limit wheel speed, as taught by Onogi.
	It would have been obvious because determining the wheel speed and if the speed is going over or below a threshold value helps the vehicle determine slipping and maximum friction for the road, both of which are desired information for a vehicle operating on a road (Onogi, Paragraph 0009-0010).
Regarding Claim 2, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the at least one second road wheel includes road wheels (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032); and the second increase-decrease control is a control to alternately executes a second increase control to increase the second braking forces together and a second decrease control to decrease the second braking forces together (execute a second wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066).
Regarding Claim 3, Choi teaches a vehicle control apparatus applied to a vehicle including at least two first road wheels and at least one second road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032), 
-the vehicle control apparatus comprising: 
-a braking apparatus which individually applies braking forces to the at least two first road wheels and the at least one second road wheel (braking system, wherein the braking apparatus individually applies different braking force (e.g., different braking force between the front and rear wheels), Choi, Paragraph 0068 and Figure 12); and 
-an electronic control unit which controls (i) first braking forces corresponding to the braking forces applied to the at least two first road wheels from the braking apparatus (ABS control system controls a first braking force (e.g., front wheel braking force), Choi, Paragraphs 0066-0068 and Figure 12) and (ii) a second braking force corresponding to the braking force applied to the at least one second road wheel from the braking apparatus (ABS control system controls a first braking force (e.g., front wheel braking force) and a second braking force (e.g., rear wheel braking force), Choi, Paragraph 0068 and Figure 12), wherein the electronic control unit is configured to: 
-set a lower limit wheel speed, based on at least one of speeds of the at least two first road wheels and the at least one second road wheel, which produces a maximum friction coefficient between (i) each of the at least two first road wheels and the at least one second road wheel and (ii) a surface of a road which the at least two first road wheels and the at least one second road wheel contact (vehicle braking system contains a lower speed wheel threshold, this lower speed threshold is based on the wheels of the vehicle having maximum friction coefficient with the surface of the road, Choi, Paragraphs 0008-0009 and 0066 and Figure 2.2); 
-execute a wheel speed change control to control the speeds of the at least two first road wheels (execute a wheel speed change control to change the speed of the at least first two road wheels (e.g., front wheels), Choi, Paragraphs 0008 and 0066) and the at least one second road wheel to values equal to or larger than the lower limit wheel speed when (i) the electronic control unit applies the braking forces to the at least two first road wheels and the at least one second road wheel (the second road wheel may have a speed value higher than the lower limit wheel speed, wherein the braking control applies a braking force to the first two wheels (i.e., front wheels) and at least one second road wheel (i.e., back wheels), Choi, Paragraph 0008-0009 and 0066), 
…
-execute a vehicle speed change control to (i) decrease the second braking force during a first period while at least one of the first braking forces is increased (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066) and (ii) decrease at least one of the first braking forces during a second period while the second braking force is increased (execute a second wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066).
Choi does not specifically teach the control apparatus to include (ii) at least one of the speeds of the at least two first road wheels and the at least one second road wheel becomes lower than the lower limit wheel speed.
	Onogi a vehicle system wherein control apparatus includes a set lower threshold limit for wheel speed (Onogi, Paragraph 0118). Moreover, Onogi teaches the vehicle system reacting to the wheel speed becoming lower than the lower limit wheel speed (e.g., changing braking based on the sensor data) (Onogi, Paragraphs 0118-0121).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control apparatus of Choi to include (ii) at least one of the speeds of the at least two first road wheels and the at least one second road wheel becomes lower than the lower limit wheel speed, as taught by Onogi.
	It would have been obvious because determining the wheel speed and if the speed is going over or below a threshold value helps the vehicle determine slipping and maximum friction for the road, both of which are desired information for a vehicle operating on a road (Onogi, Paragraph 0009-0010).
Regarding Claim 4, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 3, wherein: the vehicle speed change control is a control to execute (i) a first increase-decrease control which alternately executes a first increase control to increase the at least one of the first braking forces and a first decrease control to decrease the at least one of the first braking forces (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066) and (ii) a second increase-decrease control which alternately executes a second increase control to increase the second braking force and a second decrease control to decrease the second braking force (execute a second wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066).
Regarding Claim 5, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 3, wherein: the vehicle speed change control is a control to execute a first increase control to increase the at least one of the first braking forces (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066), a first decrease control to decrease the at least one of the first braking forces (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066), a second increase control to increase the second braking force (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066), and a second decrease control to decrease the second braking force (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066).
Regarding Claim 6, Choi teaches a vehicle control apparatus applied to a vehicle including at least one front road wheel and at least one rear road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032), the vehicle control apparatus comprising:
-a braking apparatus which individually applies braking forces to the at least one front road wheel and the at least one rear road wheel (braking system, wherein the braking apparatus individually applies different braking force (e.g., different braking force between the front and rear wheels), Choi, Paragraph 0068 and Figure 12); and
-an electronic control unit which controls (i) a front road wheel braking force corresponding to the braking force applied to the at least one front road wheel from the braking apparatus (ABS control system controls a first braking force (e.g., front wheel braking force), Choi, Paragraphs 0066-0068 and Figure 12) and (ii) a rear road wheel braking force corresponding to the braking force applied to the at least one rear road wheel from the braking apparatus (ABS control system controls a first braking force (e.g., front wheel braking force) and a second braking force (e.g., rear wheel braking force), Choi, Paragraph 0068 and Figure 12), wherein the electronic control unit is configured to:
-set a lower limit wheel speed, based on at least one of speeds of the at least one front road wheel and the at least one rear road wheel, which produces a maximum friction coefficient between (i) each of the at least one front road wheel and the at least one rear road wheel and (ii) a surface of a road which the at least one front road wheel and the at least one rear road wheel contact (vehicle braking system contains a lower speed wheel threshold, this lower speed threshold is based on the wheels of the vehicle having maximum friction coefficient with the surface of the road, Choi, Paragraphs 0008-0009 and 0066 and Figure 2.2); and
-execute a wheel speed change control to control the speeds of the at least one front road wheel (execute a wheel speed change control to change the speed of the at least first two road wheels (e.g., front wheels), Choi, Paragraphs 0008 and 0066) and the at least one rear road wheel to values equal to or larger than the lower limit wheel speed when (i) the electronic control unit applies the braking forces to the at least one front road wheel and the at least one rear road wheel (the second road wheel may have a speed value higher than the lower limit wheel speed, wherein the braking control applies a braking force to the first two wheels (i.e., front wheels) and at least one second road wheel (i.e., back wheels), Choi, Paragraph 0008-0009 and 0066), …
And wherein the wheel speed change control is a control to:
-execute a first decrease control to decrease the front road wheel braking force when (i) the braking forces are applied to the at least one front road wheel and the at least one rear road wheel (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066), and (ii) the speed of the at least one front road wheel becomes lower than the lower limit wheel speed (execute a second wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066);
-execute a first increase control to increase the front road wheel braking force when the speed of the at least one front road wheel becomes equal to or higher than a regaining determination threshold higher than the lower limit wheel speed while the first decrease control is executed (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066);
-execute a second decrease control to decrease the rear road wheel braking force when (i) the braking forces are applied to the at least one front road wheel and the at least one rear road wheel (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066), …
; and
-execute a second increase control to increase the rear road wheel braking force when the speed of the at least one rear road wheel becomes equal to or higher than the regaining determination threshold while the second decrease control is executed (execute a wheel speed change control (e.g., increase or decrease braking to change the speed of the wheels (e.g., front wheels or back wheels), Choi, Paragraphs 0008 and 0066).
Choi does not specifically teach the control apparatus to include (ii) at least one of the speeds of the at least two first road wheels and the at least one second road wheel becomes lower than the lower limit wheel speed.
	Onogi a vehicle system wherein control apparatus includes a set lower threshold limit for wheel speed (Onogi, Paragraph 0118). Moreover, Onogi teaches the vehicle system reacting to the wheel speed becoming lower than the lower limit wheel speed (e.g., changing braking based on the sensor data) (Onogi, Paragraphs 0118-0121).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control apparatus of Choi to include (ii) at least one of the speeds of the at least two first road wheels and the at least one second road wheel becomes lower than the lower limit wheel speed, as taught by Onogi.
	It would have been obvious because determining the wheel speed and if the speed is going over or below a threshold value helps the vehicle determine slipping and maximum friction for the road, both of which are desired information for a vehicle operating on a road (Onogi, Paragraph 0009-0010).
Regarding Claim 7, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the vehicle includes a front left road wheel, a front right road wheel, a rear left road wheel, and a rear right road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032 and Figure 1); the at least two first road wheels include the front left road wheel and the front right road wheel; and the at least one second road wheel includes the rear left road wheel and the rear right road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032 and Figure 1).
Regarding Claim 8, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the vehicle includes a front left road wheel, a front right road wheel, a rear left road wheel, and a rear right road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032 and Figure 1); the at least two first road wheels include the front left road wheel and the rear left road wheel; and the at least one second road wheel includes the front right road wheel and the rear right road wheel (vehicle control apparatus (e.g., vehicle braking system) including two first road wheel (e.g., front wheels) and at least one second road wheel (e.g., back wheels), Choi, Paragraph 0032 and Figure 1).
Regarding Claim 9, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the electronic control unit is configured to stop executing the wheel speed change control when the speeds of the at least two first road wheels and the at least one second road wheel become equal to or higher than the lower limit wheel speed while the electronic control unit executes the wheel speed change control (execute or stop executing a wheel speed change control to change the speed of the road wheels (e.g., front wheels and back wheels) based on the wheel speed being equal or higher than the lower limit, Choi, Paragraphs 0008 and 0066).
Regarding Claim 10, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the electronic control unit is configured to stop executing the wheel speed change control when the speeds of the at least two first road wheels (execute or stop executing a wheel speed change control to change the speed of the road wheels (e.g., front wheels and back wheels) based on the wheel speed being equal or higher than the lower limit, Choi, Paragraphs 0008 and 0066) and the at least one second road wheel continue being equal to or higher than the lower limit wheel speed for a predetermined amount of time while the electronic control unit executes the wheel speed change control (allowing a second road wheel to continue to be higher than the lower limit wheel speed for a time period, Choi, Paragraphs 0008-0009 and 0066).
Regarding Claim 11, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the electronic control unit is configured to: stop executing the wheel speed change control when the speeds of the first road wheels become equal to or higher than a regaining determination threshold higher than the lower limit wheel speed while the electronic control unit executes the first decrease control (execute or stop executing a wheel speed change control to change the speed of the road wheels (e.g., front wheels and back wheels) based on the wheel speed being equal or higher than the lower limit, Choi, Paragraphs 0008 and 0066); and stop executing the wheel speed change control when the speed of the at least one second road wheel becomes equal to or higher than the regaining determination threshold while the electronic control unit increases the second braking force (execute or stop executing a wheel speed change control to change the speed of the road wheels (e.g., front wheels and back wheels) based on the wheel speed being equal or higher than the lower limit, Choi, Paragraphs 0008 and 0066).
Regarding Claim 12, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the electronic control unit is configured to: 
-stop executing the wheel speed change control when the speeds of the at least two first road wheels continue being equal to or higher than a regaining determination threshold higher than the lower limit wheel speed for a predetermined first amount of time while the electronic control unit executes the first decrease control (execute or stop executing a wheel speed change control to change the speed of the road wheels (e.g., front wheels and back wheels) based on the wheel speed being equal or higher than the lower limit, Choi, Paragraphs 0008 and 0066); and 
-stop executing the wheel speed change control when the speed of the at least one second road wheel continues being equal to or higher than the regaining determination threshold for a predetermined second amount of time while the electronic control unit increases the second braking force (execute or stop executing a wheel speed change control to change the speed of the road wheels (e.g., front wheels and back wheels) based on the wheel speed being equal or higher than the lower limit, Choi, Paragraphs 0008 and 0066).
Regarding Claim 13, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the lower limit wheel speed is the at least one of the speeds of the at least two first road wheels and the at least one second road wheel, which (i) produces the maximum friction coefficient between each of the at least two first road wheels and the at least one second road wheel and the surface of the road (vehicle braking system contains a lower speed wheel threshold, this lower speed threshold is based on the wheels of the vehicle having maximum friction coefficient with the surface of the road, Choi, Paragraphs 0008-0009 and 0066 and Figure 2.2) and (ii) causes a friction coefficient between each of the at least two first road wheels and the at least one second road wheel and the surface of the road to be a lower limit value of an acceptable range (vehicle braking system contains a lower speed wheel threshold, this lower speed threshold is based on the wheels of the vehicle having maximum friction coefficient with the surface of the road, wherein the vehicle executes a wheel speed change control to change the speed of the wheels to achieve maximum braking (e.g., front wheels and back wheels) Choi, Paragraphs 0008-0009 and 0066 and Figure 2.2).
Regarding Claim 14, Choi, as modified, teaches the vehicle control apparatus as set forth in claim 1, wherein: the electronic control unit is configured to set the lower limit wheel speed, based on a moving speed of a body of the vehicle acquired, based on at least one of the speeds of the at least two first road wheels and the at least one second road wheel (vehicle braking system contains a lower speed wheel threshold, this lower speed threshold is based on the wheels of the vehicle having maximum friction coefficient with the surface of the road, wherein the vehicle executes a wheel speed change control to change the speed of the wheels to achieve maximum braking (e.g., front wheels and back wheels) Choi, Paragraphs 0008-0009 and 0066 and Figure 2.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667